Journal Entries (1818-35): Journal 2: (1) Case to be entered same as case 567 *p. 634; (2) publication ordered, rule to answer *p. 635; (3) writ of injunction ordered issued, etc. *p. 699. Journal j: (4) Motion for commission to take depositions *p. 177. Chancery Journal: (5) Motion for commission to take deposition *p. 17; (6) commission ordered issued *p. 18; (7) motion to strike judgment pro confesso *p. 19. Journal 3: (8) Office judgment stricken, rule to plea, continued *p. 266; (9) rule for *101joinder in plea *p. 293; (10) motion for judgment and to set aside rule to reply *p. 308; (11) motion to withdraw appearance granted *p. 308. Chancery Journal; (12) Rules to demur or reply, guardian ad litem appointed *p. 41. Journalj: (13) Motion to dismiss bill *p. 437. Journal 4: (14) Motion to dismiss bill MS p. 21; (15) motion for argument, continued MS p. 71; (16) continued MS p. 114; (17) death suggested, motion for leave to file amended or supplemental bill MS p. 160; (18) continued MS p. 213; (19) motion for substitution as solicitor granted MS p. 275; (20) leave given to file revivor, continued MS p. 278; (21) death suggested, motion for leave to file revivor MS p. 320; (22) leave given to file revivor MS p. 345; (23) guardian ad litem appointed MS p. 379; (24) guardian ad litem appointed MS p. 390; (25) motion to take bill of revivor and supplement as confessed MS p. 413; (26) bill taken as confessed, reference to take testimony MS p. 437; (27) rule taking bill as confessed made absolute MS p. 439; (28) decree rescinded, leave given to file answer, rule for taking testimony enlarged MS p. 456; (29) rule for taking testimony enlarged MS p.480; (30) rule for taking testimony enlarged MS p. 517; (31) motion for leave to take depositions of defendants MS p. 536. Journal5: (32) Rule for taking testimony enlarged MS p. 11; (33) continued under rule to take testimony MS p. 23; (34) rule for final decree MS p. 67.
Papers in File: (i) Precipe for subpoena; (2) writ of subpoena; (3) substituted bill of complaint; (4) answer of John Riddall; (5) appearance; (6) answer of John Riddall; (7) precipe for subpoena; (8) deposition of Thomas Emerson; (9) precipe for subpoena; (10) deposition of Oliver Coit; (11) precipe for judgment pro confesso; (12) answer of Samuel Choate; (13) answer of Thomas Emerson; (14) replication to answer of Thomas Emerson; (15) plea of James McManus; (16) replication to answer of Samuel Choate; (17) affidavit of James McManus; (18) commission to take deposition and interrogatories to Mrs. Goodman; (19) interrogatories to Mrs. Goodman; (20) deposition of Mrs. Goodman; (21) motion to strike attorney’s name from case; (22) motion to take bill as confessed; (23) precipe for subpoena; (24) subpoena; (25) deposition of I. B. Lee and envelope; (26) motion to appoint guardian ad litem; (27) answer of Lucinda Glass; (28) precipe for judgment; (29) motion to dismiss bill; (30) death suggested, motion for leave to file bill of revivor; (31) draft of order for bill of revivor; (32) writ of subpoena and return; (33) bill of revivor and supplement; (34) precipe for writs of subpoena; (35-36) writs of subpoenas and return; (37) appearance; (38) answer of Mary Ann McManus et al.; (39) answer and disclaimer of Phineas Fisk; (40) answer of Dennis Dort et al.; (41) answer of Honora McManus; (42) stipulation for taking testimony, etc.; (43) replication to answers of John Riddall et al.; (44) answer of Thomas McManus; (45) replication to *102answer of Mary Ann McManus et al.; (46) replication to answer and disclaimer of Phineas Fisk; (47) replication to answer of Dennis Dort et al.; (48) replication to answer of Honora McManus; (49) replication to answer of Thomas McManus; (50) motion that rule taking bill as confessed be made absolute; (51) stipulation for final decree; (52) draft of order for decree in accordance with stipulation; (53-54) transcripts of proceedings before register; (55) deed from John Riddall to James McManus; (56) deed from Lucinda Glass to John Riddall; (57) certificate of clerk in register’s office.
Office Docket, MS p. 101, c. 1. (Case 7 of 1820)